        Case 1:18-cv-00089-CG-B Document 14 Filed 03/25/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF ALABAMA
                           MOBILE DIVISION


KENNETH CHATMAN,                          )
                                          )
            Plaintiff,                    )
                                          )
-vs-                                      ) Case No.: 01-18-0002-3429
                                          )
SYNCHRONY BANK,                           )
                                          )
            Defendant.                    )
                                          )

                    NOTICE OF PENDING SETTLEMENT

       Plaintiff, Kenneth Chatman, by and through the undersigned counsel, hereby

notifies the Court that the parties have reached a negotiated resolution with regard

to this case and are presently drafting and finalizing the settlement agreement and

general release documents. Upon execution of the same, the parties will file the

appropriate dismissal documents with the Court.

                                      /s/ Shaughn C. Hill
                                       Shaughn C. Hill, Esq.
                                       Morgan & Morgan, Tampa, P.A.
                                       One Tampa City Center
                                       201 N. Franklin Street, 7th Floor
                                       Tampa, FL 33602
                                       Tele: (813) 223-5505
                                       Fax: (813) 223-5402
                                       shill@forthepeople.com
                                       Attorney for Plaintiff
                                       (Admitted Pro Hac Vice)
        Case 1:18-cv-00089-CG-B Document 14 Filed 03/25/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of March, 2019, the foregoing

document was filed electronically in accordance with the Court’s guidelines, using

the Court’s CM/ECF system; and, a copy of which was served via electronic mail

to all parties of record.

                                              /s/ Shaughn C. Hill
                                              Shaughn C. Hill, Esq.
                                              Morgan & Morgan, Tampa, P.A.
